Citation Nr: 1516394	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with panic disorder.  

2.  Entitlement to service connection for a dental disorder for VA compensation purposes.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1972 to September 1972, July 1975 to October 1975, and January 1976 to April 1977.  He served on active duty from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated since the record since the last adjudication in the December 2009 statement of the case, as referable to hypertension and a dental disorder, and July 2012 statement of the case, as referable to a back disorder, to include additional VA treatment records subsequently associated with the record.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.  The Board further notes that, in March 2015, the Veteran submitted additional evidence relevant to his hypertension and back disorder without a waiver of AOJ consideration.  However, as such is irrelevant to his dental disorder, there is no prejudice to him in the Board proceeding with a decision on such issue at this time.  Moreover, as his remaining claims are being remanded, the AOJ will have an opportunity to review such records in connection with the readjudication of his hypertension and back disorder claims. 

The Board notes that service connection for a back disorder was previously denied by rating decision dated in September 2004.  As such, the Veteran would normally be required to submit new and material evidence to reopen the previously denied claim pursuant to 38 C.F.R. § 3.156(a).  However, since the September 2004 rating decision, the RO has obtained additional service treatment records from the Veteran's period of active service from September 1990 to August 1991, to include documentation of treatment for a back injury and complaints.  The Board notes that under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  As such, the Board finds that the issue regarding service connection for a back disorder does not require the submission of new and material evidence and has been characterized as a de novo claim on the title page.  

As discussed in more detail below, service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381.  In the present case, the record reflects that the Veteran has raised the issue of whether service connection might be awarded for a dental disorder for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the AOJ (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for hypertension and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have residuals of his in-service wisdom teeth extraction that result in a disability for which VA compensation benefits are payable.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for VA compensation purposes are not met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the service connection claim decided herein, the VCAA's notice requirements were satisfied by way of a letter sent to the Veteran in November 2006, which was prior to the initial unfavorable decision issued in February 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claim.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in Dingess/Hartman, supra, in the November 2006 letter.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA treatment records have been obtained and considered.  While there appear to be outstanding service treatment records from the Veteran's most recent period of service ending in August 1991, the Board notes that these records are not relevant to the Veteran's claim for a dental disorder as this claim is being denied based on no current qualifying disability rather than an event in service.  As such, the absence of any outstanding service treatment records is not prejudicial to the Veteran.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board further finds that VA is not required to obtain a medical examination and/or opinion as to whether the Veteran has any residuals of his in-service oral surgery.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(a); 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran has not been afforded a VA examination specific to his claimed dental disorder, under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence of such residuals as the Veteran has not contended that he suffers from any residual other than pain, which was not a service-connectable disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

The Veteran presented testimony at a Board hearing in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2014 hearing, the service connection issue on appeal was identified and discussed.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed dental disorder.  The undersigned also elicited testimony regarding the Veteran's claimed in-service events that he contends have caused his alleged dental disorder as well as statements regarding his history of symptoms and treatment, to the current time.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of the Veteran's claim for service connection for a dental disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In documents of record and at his October 2014 Board hearing, the Veteran claims that he suffers from residuals associated with an in-service wisdom teeth extraction.   Therefore, he alleges that service connection for a dental disorder for VA compensation purposes is warranted.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran underwent extraction of his wisdom teeth, teeth # 16 and #17, due to the teeth being impacted in October 1990.  During the October 2014 hearing, the Veteran reported that he received dental treatment through VA.  Post-service VA dental treatment records show that the Veteran is missing teeth #1, #16, #17, and #32 and is being treated for chronic periodontitis.  Also, September 2012 and October 2012 records show complaints of sensitivity with the bottom left side of the Veteran's mouth.  During the October 2014 Board hearing, when asked what dental disability he was claiming, the Veteran reported that the disability he was claiming was "pain" and that he had experienced pain in his mouth since his in-service oral surgery.

Here, there is no competent evidence that the Veteran suffers from residuals of his in-service wisdom teeth removal that are subject to service connection.  Specifically, there is no evidence of a dental disability for which VA compensation benefits are payable.  In this regard, the medical evidence, as discussed above, reflects that the Veteran is being treated for chronic periodontitis which, as above, cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.  While the Veteran contends that he suffers from pain in his mouth and has suffered from mouth pain since his in-service oral surgery, VA does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

To the extent that the Veteran himself may be asserting the presence of a disability for which VA compensation benefits are payable, the Board notes that he is certainly competent to report his own symptoms, or matters within his personal knowledge, such as pain in his mouth.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, matters of medical diagnosis for disability not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a dental condition, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.   See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Thus, inasmuch as the Veteran does not have residuals of his in-service oral surgery that result in a disability for which VA compensation benefits are payable, the claim for service connection for a dental disorder, for VA compensation purposes only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

As a final point, the Board notes that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the Introduction, the AOJ (VHA)has not yet addressed his claim of service connection for outpatient dental treatment purposes.  Accordingly, this issue has been referred to the AOJ (VHA) for appropriate action.


ORDER

Service connection for a dental disorder for VA compensation purposes is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, with regard to both remaining claims, the Veteran had several periods of ACDUTRA from July 1972 to April 1977 followed by a period of active duty from September 1990 to August 1991.  A review of the claims file shows a very limited amount of service treatment records (STRs) and service personnel records (SPRs) from the Veteran's period of active duty from September 1990 to August 1991.  Significantly, while there are records regarding an April 1991 back injury, there is no enlistment or separation examination for this period of service.  On remand, an attempt should also be made to obtain a complete copy of the Veteran's STRs and SPRs for his periods of service, particularly his most recent period of active duty from September 1990 to August 1991. 

With regard to the Veteran's claimed back disorder, service treatment records show that the Veteran injured his back during physical training (PT) in April 1991.  Specifically, an April 1991 treatment record shows complaints of back and buttocks pain for one week after a fall during a PT run.  Follow up treatment records show he was much improved in May 1991 and requested a change in his profile so that he could take his physical fitness test.  He was seen by orthopedics in June 1991 because of some continuing intermittent problems and it was noted that he had a coccyx contusion which was resolving.  There are no other entries regarding the back or coccyx in the Veteran's service treatment records.

A post-service July 2002 VA treatment record shows complaints of low back and joint pain but no history of injury.  He had normal physical examinations and was seen again for back pain in October 2002 and May 2003.  Significantly, in October 2002, the Veteran reported that he had injured his back in Desert Storm.  

X-rays done in April 2005 for a pre-employment physical at VA showed mild scoliosis convex to the left.  There were calcifications overlying the midportion of the right kidney.  The Veteran had normal alignment and some mild degenerative changes at L5 with an anterior osteophyte.  There were no lytic or blastic lesions or acute fractures seen.  

The Veteran was afforded a VA examination of the spine in February 2009.  Upon examination of the Veteran, the examiner diagnosed mild degenerative disc disease at L5-S1.  Significantly, the examiner reviewed the claims file and opined that it was less likely as not that the Veteran's degenerative disc disease of the lumbar spine was in any way associated with any injury or condition that he had on active duty.  Rather, the examiner opined that it was more likely as not that the Veteran's back disorder was due to normal wear and tear for a 56-year-old overweight male.

During the October 2014 Board hearing, the Veteran asserted that he first experienced problems with his back in service and that his back pain had continued since service.  He also contended that the February 2009 VA spine examination was inadequate for three reasons: first, that there was a "conflict of interest" as the examination was performed at a VA facility where the Veteran was employed; second, that the examination was performed by a physician's assistant rather than a physician; and third, that the examination was only five minutes long.  

While a physician's assistant is considered a competent medical professional and a review of the VA examination fails to reveal that such was conducted in a deficient manner, as to the Veteran's "conflict of interest" argument, the Board recognizes that M21-1, Part VI, par. 1.02(f) instructs that every attempt should be made to avoid the appearance of a conflict of interest in the scheduling of examinations for VA employees and that a veteran is not to be examined at his or her place of employment (the same VA medical or medical and regional office center.)  In this case, the record shows that the Veteran is an employee at the VA Medical Center (VAMC) in Houston, Texas, where he was examined in February 2009.  Significantly, the Veteran was scheduled for a VA psychiatric examination in November 2014 at the Houston VAMC but this examination was later cancelled and rescheduled for a different VAMC due to the Veteran being an employee of the Houston VAMC.  As such, on remand the Veteran should be afforded another VA spine examination at a facility other than the Houston VAMC.  

With regard to the hypertension issue, as above, the Veteran had several periods of ACDUTRA from July 1972 to April 1977 followed by a period of active duty from September 1990 to August 1991.  A February 1986 reserve examination report, prior to the Veteran's entry onto active duty in September 1990, shows a history of borderline elevated blood pressure and a blood pressure reading of 150/95.  A post-service VA treatment record dated in June 2002 also notes an impression of borderline hypertension.  The earliest evidence of an actual diagnosis of hypertension is a July 2006 VA treatment record.  During the October 2014 Board hearing, the Veteran testified that he was found to have an elevated blood pressure reading during active service in approximately 1991 and has had problems with elevated blood pressure since 1991.  He also indicated that his service-connected PTSD with panic disorder affects his hypertension.  In this regard, in March 2015, he submitted an October 2014 statement from his VA psychiatric treatment provider in which his provider stated that it was his opinion that the Veteran's current anxiety symptoms, including his trauma-related symptoms, may worsen his blood pressure readings.  However, as such is couched in speculative terms and does not include a rationale, the Board cannot grant secondary service connection on the basis of such opinion.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The Veteran has not yet been afforded a VA examination with regard to the hypertension issue.  In light of the diagnosis of the elevated blood pressure reading prior to the Veteran's active service, the Veteran's contention that he had elevated blood pressure readings during active service and continuing since service, and evidence of a current diagnosis of hypertension, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's hypertension and whether any current heart disorder is related to the Veteran's military service or his service-connected psychiatric disability.  

Additionally, the Veteran has not been provided with VCAA notice regarding the secondary aspect of his claim for service connection for hypertension.  Such should be accomplished on remand. 

Finally, during the October 2014 Board hearing, the Veteran indicated that all of his medical treatment was through VA.  However, in February 2015, the Veteran submitted a private treatment record from Dr. B.K.W. regarding treatment for his back disorder.  There are no other treatment records from Dr. B.K.W. associated with the claims file.  Furthermore, the most recent VA treatment records are dated in February 2015.  While on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his hypertension and back disorder particularly treatment since February 2015.  The RO should also obtain VA treatment records dated since February 2015. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to his service-connected PTSD with panic disorder.

2. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed hypertension and/or back disabilities since service, particularly VA treatment since February 2015 and private treatment records from Dr. B.K.W.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from February 2015 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. Obtain any outstanding STRs and/or SPRs, particularly records pertaining to the Veteran's period of service from September 1990 through August 1991.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4. After obtaining any outstanding treatment records, schedule the Veteran for a VA examination (at a VA facility other than the Houston VAMC) to determine the nature and etiology of his back disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner must identify all back disorders found to be present. With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his in-service treatment and complaints referable to a back injury in 1991.

The examiner should further consider whether the Veteran developed arthritis of the back within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the back within one year after August 2, 1991, his date of separation from active service, and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements. Specifically, the examiner should consider the service treatment records showing an injury to the back and buttocks in April 1991 with subsequent treatment in May and June 1991.

The examiner should also consider the post-service July 2002 VA treatment record showing complaints of low back and joint pain but no history of injury and subsequent complaint of back pain in October 2002, at which time the Veteran reported that he had injured his back in Desert Storm

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5. After obtaining any outstanding treatment records, schedule the Veteran for a VA heart examination (at a VA facility other than the Houston VAMC) to determine the nature and etiology of the Veteran's hypertension.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

(A)  The examiner should opine whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed his active service beginning September 1990.  

(i)  If there is clear and unmistakable evidence that the hypertension pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hypertension did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's hypertension, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the hypertension pre-existed service, then the examiner should opine whether it is at least as likely as not that the Veteran's hypertension is related to his military service, and whether he had hypertension within one year after August 2, 1991, his date of separation from active service, and, if so, to describe the manifestations.

(B)  The examiner should opine whether it is at least as likely as not that the Veteran's hypertension is caused by the Veteran's service-connected PTSD with panic disorder.  

(C)  The examiner should opine whether it is at least as likely as not that the Veteran's hypertension is aggravated by the Veteran's service-connected PTSD with panic disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering the foregoing opinions, the examiner's attention is specifically directed to the February 1986 reserve examination report, prior to the Veteran's entry onto active duty in September 1990, which shows a history of borderline elevated blood pressure and a blood pressure reading of 150/95; a post-service VA treatment record dated in June 2002 which notes an impression of borderline hypertension; and an actual diagnosis of hypertension in a July 2006 VA treatment record.  The examiner is also directed to the Veteran's allegation that his service-connected PTSD with panic disorder affects his hypertension and his VA psychiatric treatment provider's October 2014 opinion that the Veteran's current anxiety symptoms, including his trauma-related symptoms, may worsen his blood pressure readings.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


